— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1974, which affirmed the decision of a referee, sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits and charging claimant with an overpayment in benefits. Although the claimant admittedly lived at the address in question for the previous 17 years and had received many benefit checks mailed to that address, he denied that he received a notice of nonentitlement which was mailed to that address on January 26, 1973. Claimant, however, did not request a hearing until February 28, 1974, which was far beyond the expiration of the statutory period in which to seek a hearing (Labor Law, § 620, subd 1 par [a]). Accordingly, the board’s decision of lack of jurisdiction is clearly proper (Matter of Merkson [Catherwood] 24 AD2d 675). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.